Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the CON application No. 17/181,234 filed on February 22, 2021.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Reasons for Indicating Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a semiconductor device, comprising:
....
the bottom doped region and the middle doped region having a dopant concentration decreasing from an interface between epitaxial source/drain regions and 
Claim 8 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a semiconductor device, comprising:
....
the middle diffusion region and the bottom diffusion region having a dopant concentration decreasing from an interface between the doped source-drain and the epitaxial silicon germanium fin toward the channel, the bottom diffusion region having a lower dopant concentration than the middle diffusion region, the bottom diffusion region extending into the lower part of the epitaxial silicon germanium fin; in combination with the rest of claim limitations as claimed and defined by the applicant.
Claim 15 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a semiconductor device, comprising:
....
the middle LDD region has a dopant concentration decreasing as the middle LDD region extends away from the epitaxial source/drain regions toward a channel region of the fin below the gate structure; in combination with the rest of claim limitations as claimed and defined by the applicant.

6.	The references of the prior art of record considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention as quoted above, since the independent claims 1, 8 and 15 are allowable in combination with all the remaining limitations of the independent claims 1, 8 and 15, therefore the dependent claims 2-7 of the independent claim 1, the dependent claims 9-14 of the independent claim 8, and the dependent claims 16-20 of the independent claim 15 are also allowable, respectively.
However, none of the prior cited art of references made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 8 and 15 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, therefore the independent claims 1, 8 and 15 are deemed patentable over the prior art.

7.	This is a CON application of the parent case/15/922,681, wherein the prior art references put together in the PTO-892. The allowable subject matters indicated in the section # 5, are not taught by the prior art references.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819